DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 13-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (US 2010/0304889).
	Regarding claim 1, Wada et al. discloses a club head having a body portion having a rear portion, toe portion, heel portion, top portion, a bottom portion, and a front portion including a face portion.  The face portion has a center portion 15, outer wall portion 18 and 19, and a plurality of inner wall portions 12, 13, 14, and 15.  The center portion projects into the body portion from an inner fide of the face portion and has a first thickness.  The outer wall portion projects into the body from the inner side of the face portion partially surrounding the center portion and having a second thickness that is less than the first thickness.  The plurality of inner wall portions project into the body portion from the inner side of the face portion and connects the center portion to the outer wall portion.  The plurality of inner wall portions also include first, second, third and fourth inner wall portions.  The first inner wall portion extends horizontally from the center portion toward the toe portion, the second inner wall portion extends vertically from the center portion toward the bottom portion, the third inner wall portion extends from the center portion toward the heel portion, and the fourth inner wall portion extends vertically from the center portion toward the top portion (See Figure 2). The thickness of each inner wall portion decreases from the first thickness to the second thickness in a direction from the center portion to the outer wall portion (See Figure 5).  It should be noted that it is not required that the inner wall portions have a maximum thickness at the first thickness or a minimum thickness being the second thickness.  
	Regarding claim 2, Wada et al. discloses the minimum width of the second inner wall portion 13 being greater than the minimum width of the first inner wall portion and greater than the minimum width of the third inner wall portion.  It should be noted that the first and third inner wall portions are designated by reference no. 14.  
	Regarding claim 3, Wada et al. discloses the minimum width of the fourth inner wall portion 12 being greater than the minimum width of the first inner wall portion and greater than the minimum width of the third inner wall portion.  It should be noted that the first and third inner wall portions are designated by reference no. 14.  
	 Regarding claim 8, see the above regarding claim 1.
	Regarding claim 9, see the above regarding claim 2.
	Regarding claim 10, see the above regarding claim 3.
	Regarding claim 13, Wada discloses the center portion having a radius of 5mm to 12mm (See Paragraph 0038).
	Regarding claim 14, see the above regarding claim 1.
	Regarding claim 15, see the above regarding claim 1.  In addition, Wada et al. discloses the club head being a driver-type with a volume of up to 500 cc (See Paragraph 0040).
	Regarding claim 16, see the above regarding claim 2.
	Regarding claim 17, see the above regarding claim 3.
	Regarding claim 20, Wada et al. shows one of the inner wall portions being trapezoidal shape (See Figure 3).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4- 7, 11-14, 15-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18 of U.S. Patent No. 11000742. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US Patent 11000742 does not claim first, second, third, and fourth inner wall portions.  Though not in claim 1 of US Patent 11000742, claim 4 in combination with claim 1 meets the limitations of claim 1 of the instant application.  In light of the above, claim 1 of the instant application is considered obvious by US Patent 11000742.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10532257. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US Patent 10532257 does not claim first, second, third, and fourth inner wall portions or the inner wall portions having a thickness that decreases from the center portion to the outer wall portion.  Though not in claim 1 of US Patent 10532257, claims 2 and 5 in combination with claim 1 meets the limitations of claim 1 of the instant application.  In light of the above, claim 1 of the instant application is considered obvious by US Patent 10532257.
Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-12, and 14-19 of U.S. Patent No. 10143899 in view of Wada et al. (US 2010/0304889).  US Patent 10143899 claims the same subject matter except for claiming that the center portion, outer wall portion, and inner wall portions extend from the inner side of the face portion.  Wada et al. disclose a club head having a center portion, outer wall portion, and inner wall portions that extend from the face portion.  One having ordinary skill in the art would have found it obvious to have the center, outer wall, and inner wall portions extend from the face portion in order to improve the stiffness of the face portion.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9669270 in view of Wada et al. (US 2010/0304889).  US Patent 9669270 claims the same subject matter except for claiming that the center portion, outer wall portion, and inner wall portions extend from the inner side of the face portion.  Wada et al. disclose a club head having a center portion, outer wall portion, and inner wall portions that extend from the face portion.  One having ordinary skill in the art would have found it obvious to have the center, outer wall, and inner wall portions extend from the face portion in order to improve the stiffness of the face portion.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711